The original opinion in this case delivered on November 19, 1941, is hereby withdrawn and the following opinion is substituted in lieu thereof. *Page 230 
The appellant was assessed a penalty of ninety days in jail upon a charge that he did "unlawfully and wilfully desert, neglect and refuse to provide for the support and maintenance" of his four children who were alleged to be under the age of sixteen years.
In submitting the case to the jury the court in the first paragraph of his charge recounted the provisions of the indictment alleging that he did "unlawfully and wilfully desert, neglect and refuse * * *" to support his children. In the third paragraph he instructed them that if they believed the defendant did "as charged in the indictment wilfully desert" the said children, "you will find him guilty as chargedin the indictment," and followed this by stating the punishment povided by law.
In our original opinion it was held that the charge submitted to the jury the issues of desertion, negligence and failure to support his children and that the jury's verdict, being responsive thereto, called for a judgment that would include the three. In his motion for rehearing appellant accepts this conclusion as correct and then relies on other grounds for a rehearing which will not be discussed because our conclusion herein eliminates the necessity therefor. Upon a further consideration of the question originally presented we believe that we were in error in the original opinion insofar as we directed that the judgment should be reformed and that order we withdraw.
We have quoted sufficiently from the court's charge to show that he really submitted to the jury only the question of wilful desertion and that the questions of neglect and failure to support were not submitted to the jury at all. These charges were laid in the indictment, but, after hearing the evidence on all of them, the court submitted only the one question as stated. When the jury returned their verdict finding the defendant guilty "as charged in the indictment" their verdict must be and is, under the authorities, limited to a finding on that which was submitted to them by the court's charge. Chappel v. State, 126 S.W. 274; Wright v. State, 98 Cr. Rep. 513,266 S.W. 783; Parks v. State, 29 Tex.Crim. Rep..
In the Parks case it was said by Judge Davidson: *Page 231 
"Where there are several counts in an indictment, and the court limits the jury in their finding to one of said counts only, it is tantamount to an election by the State to rely upon that count alone."
The jury found by their verdict that the defendant was guilty "as charged in the indictment." Judge Davidson said that this presented no error. "The court informed the jury that appellant was being tried for theft, and limited them in their finding to that offense alone, and the verdict is responsive to the charge, as well as to the indictment."
In the Chappel case Judge Ramsey said:
"Under the charge of the court, the jury were instructed to disregard the first count, and base their verdict solely upon the second count. Thereafter they returned into court the following verdict: 'We, the jury, find the defendant guilty as charged in the indictment, and assess his punishment at confinement in the penitentiary for a term of two years. (signed) C. C. Grubbs, Foreman.' Under the law this verdict would apply and relate to the count in the indictment submitted to them and was a finding of guilt in respect to the second count in the indictment."
Judge Hawkins considered the same question in the Wright case and from it we quote the following:
"The indictment contained two counts; the first charged burglary, the second receiving stolen property. The count for burglary was alone submitted to the jury. The verdict found appellant 'guilty as charged in the indictment.' Upon this verdict he was adjudged guilty of burglary. The sentence conforms to the judgment. The point is made that the verdict being general it will not support the judgment for the specific offense of burglary. * * * The authorities upon this point will be found collated upon page 332, Branch's Ann. P. C. The very point raised by appellant was decided adversely to him in Parks v. State, 29 Tex. App. 597[29 Tex. Crim. 597],16 S.W. 532, it being therein held that, where there are several counts in an indictment, and the charge of the court limits the jury in their finding to one count only, it is tantamount to an election by the State to rely upon that count alone, and a verdict in such case finding the defendant guilty as charged in the indictment will be construed to have reference to the count submitted. Copello v. *Page 232 
State, 95 Tex.Crim. R., 254 S.W. 973, is in accord with such holding."
Based upon the foregoing authorities we now conclude that the judgment entered was in accord with a proper construction of the verdict which the jury returned and is proper.
Contention is made that the foregoing verdict was contrary to the law and the facts in that there was no evidence to support a conclusion that appellant was obligated to support his children. As we now construe the verdict and as the judgment is entered he was not convicted for failure to support his children, and a consideration of this issue is eliminated. For the same reasons, all issues raised relative to failure to support are likewise eliminated.
The only bill of exception in the record complains of the evidence of Mrs. Alvin Morris, wife of the defendant, who testifies to the necessitous condition of the children. Error is predicated on the proposition that it was not pertinent to the one issue which appellant contends was submitted to the jury and that it was inflammatory. During the trial all terms of the indictment were before the court and no election appears to have been made by the State until the charge of the court was read to the jury. However, we do not think that the authorities cited by appellant are pertinent. It is all a part of the same transaction. Had desertion been the only charge against him, this, nevertheless, would have been proper evidence, though not essential to the State's case. To illustrate, he might have been convicted upon a showing of desertion even though the children were taken care of by some other means; yet, if that is a part of the transaction for which he is charged, meaning that if it is a part of the surrounding circumstance under which the desertion took place and not a separate and distinct thing, it may become proper evidence, though not necessary to the conviction. In this case we consider the same a proper surrounding circumstance for the jury. Furthermore, appellant is not in position to complain of this evidence even though the court's charge and the jury's verdict should be limited to the offense of desertion. The evidence was admissible under the indictment. If the State had thereafter elected to prosecute on desertion alone, then it would have been incumbent on appellant to ask the court to withdraw this evidence from the jury, otherwise he would not be in position to complain on appeal of his failure *Page 233 
to do so. No such motion was made and the matter is not before us.
All other matters not herein discussed are overruled.
There being no error in the ruling of the court and finding that the judgment conforms to the verdict of the jury, it is now ordered that the judgment of the trial court be and the same is hereby affirmed.
                    ON MOTION FOR REHEARING.